Citation Nr: 0533818	
Decision Date: 12/15/05    Archive Date: 12/30/05

DOCKET NO.  04-20 454A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disorder.


ATTORNEY FOR THE BOARD

William F. Buckley, Jr., Associate Counsel




INTRODUCTION

The veteran had active duty service from August 1956 to 
August 1959.

The case comes before the Board of Veterans' Appeals (Board) 
from an April 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied the veteran's claim seeking entitlement 
to service connection for a low back disorder.  


FINDINGS OF FACT

1. The VA has fulfilled, to the extent possible, its notice 
and duty to assist to the appellant by obtaining all relevant 
evidence necessary for the equitable disposition of the issue 
addressed in this decision.   

2. There is no competent medical evidence of record showing 
that a claimed back disorder is related to the veteran's 
active duty service.   


CONCLUSION OF LAW   

A low back disorder was not incurred in or aggravated by the 
veteran's active service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.303 (2005). 


REASONS AND BASES FOR FINDING AND CONCLUSION   

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified as amended at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005) 
was enacted and became effective.  This law describes VA's 
duty to notify and assist claimants in substantiating a claim 
for VA benefits.  VA also revised the regulations effective 
November 9, 2000.  See 66 Fed. Reg. at 45,620-32 (Aug. 29, 
2001); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2005). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 
19 Vet. App. 103 (2005).

The Board notes there are no service medical records in this 
case.  In January 2002 service medical records were requested 
through the National Personnel Records Center (NPRC).  The 
NPRC indicated that no service medical records or Surgeon 
General's Office records were on file at NPRC as it was a 
"fire-related record."  Also, NPRC noted that there were no 
separation documents for the veteran.  Thus, it is likely 
that the rest of the veteran's reports were destroyed in the 
1973 fire at that facility.  VA must make more than a single 
attempt to locate such records, and must inform the appellant 
of their absence, so that he may independently seek to obtain 
them.  See McCormick v. Gober, 14 Vet. App. 39, 49 (2000).  
The heightened duty to assist includes the obligation to 
search for alternate methods of proving service connection.  
The Board is satisfied that VA complied with the duty to 
assist the veteran by making two separate requests in January 
and March 2002 to NPRC for information pertaining to the 
veteran's service medical records, Surgeon General's Office 
records and separation documents.  Also, VA put the veteran 
on notice of the missing records so that he could 
independently search for them to provide alternative 
evidence, which he appears to have done.  The RO was 
unsuccessful in its efforts to obtain records from the 
American Hospital in Paris.  Counts v. Brown, 6 Vet. App. 473 
(1994).

The Board finds that the AOJ has substantially satisfied the 
duties to notify and assist, as required by the VCAA.  The 
Board finds no prejudice to the appellant in this case by 
proceeding with the adjudication of whether service 
connection is warranted.  Specifically, the appellant was 
advised by VA of the information required to substantiate the 
claim on appeal.  Collectively, in a VCAA letter dated April 
2002, an RO letter in August 2003, and an April 2004 
statement of the case (SOC), the appellant was provided with 
information regarding the evidence needed to substantiate his 
service-connection claim.  He was informed of the VA duties 
to assist and notify pursuant to the VCAA.  In the August 
2003 RO letter, the veteran was asked to provide all 
requested records not in the possession of the Federal 
government.  The veteran submitted various VA Form 21-4141, 
Authorization for Release of Information, for each medical 
facility that he was treated at and VA attempted to obtain 
all pertinent records.  

The Board is not aware of the existence of additional 
relevant evidence in connection with the veteran's claim.  
Under these circumstances, the Board finds that the private 
medical records, and lay statements, are adequate for 
determining whether service connection for a low back 
disorder is warranted.  Accordingly, the appellant is not 
prejudiced by the Board's consideration of his claim as VA 
has already met all notice and duty to assist obligations to 
him under the VCAA.  The Board finds that the purpose behind 
the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  
Mayfield, 19 Vet. App. at 123-29 (2005).  For these reasons, 
it is not prejudicial to the appellant for the Board to 
proceed to finally decide this appeal.  See Conway 
v.Principi,  353 F.3d 1369 (Fed. Cir. 2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Sutton v. Brown, 9 Vet. 
App. 553 (1996); Bernard v, Brown, 4 Vet. App. 384 (1993). 

In general, service connection may be granted for disability 
resulting from a disease or injury incurred in or aggravated 
by military service.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. § 3.303 (2005).  That a condition or injury occurred 
in service alone is not enough; there must be a current 
disability resulting from that condition or injury.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity 
in service is not established, a showing of continuity of 
symptoms after discharge is required to support the claim.  
Id.  Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Certain chronic disabilities, such as 
arthritis, will be presumed to be related to service if 
manifested to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. 
§§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) 
(2005).  Additionally, service connection may be granted for 
a disorder found to be proximately due to, or the result of, 
a service-connected disability, including on the basis of 
aggravation. 38 C.F.R. § 3.310 (2005); Allen v. Brown, 7 Vet. 
App. 439 (1995).

In support of his claim, the veteran submitted a September 
1965 medical report from the Mt. Sinai Hospital of Greater 
Miami.  The veteran complained of slight buttock trauma, but 
no fracture, when he fell against a rifle in the army.  He 
reported having pain on the right ankle and knee for 2 weeks, 
and awakening the night before admission with severe pain on 
the right hip and over the buttocks.  X-ray study of the 
lumbosacral spine was normal.  The impression was acute low 
back sprain.  Two days later the veteran reported no pain and 
felt fine.  Although the veteran complained of pain, there 
were no objective findings of a disorder of the spine.  

The veteran also presented records from a March 1986 
examination at the University of Miami Hospital and Clinic.  
He reported that 20 years ago he fell out of a tree onto a 
rifle on his back and he had no treatment.  After discharge 
he had occasional shooting pain causing falling.  In 1965, he 
stated that he woke up with severe back and leg pain and 
that, since then, he has had continuous problems and that 
sitting caused numbness.  X-rays were taken that revealed his 
back alignment was good, although he had some mild 
osteoarthrosis and intervertebral disk space was narrowing.  

The veteran claimed at both examinations that he injured his 
back in service.  Despite his contention, there is no 
evidence of continuity of symptomatology, and such claimed 
symptomatology has been discounted from any incident of 
service on the basis of the competent evidence of record.  
Savage v. Gober, 10 Vet. App. 488, 495 (1997).  In summary, 
the passage of many years between discharge from active 
service and the medical documentation of a claimed disability 
is evidence against a claim of service connection.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. 
Principi, 3 Vet. App. 365 (1992).  The Board finds that the 
six year period between discharge and the first documented 
evidence of treatment for acute back pain, and the 27 years 
between service and first being diagnosed with mild 
osteoarthrosis and intervertebral disk narrowing, is evidence 
against service connection on a direct or presumptive basis.

Also, the Board notes that the veteran does not qualify for 
any presumption under 
38 U.S.C.A. § 1154(b) (West 2002).  The veteran served during 
peacetime from August 1956 to August 1959 and there is no 
evidence that he served in combat.

In this case, the veteran has not submitted or identified any 
available competent medical evidence showing that his low 
back disorder should be service-connected.  No decision has 
linked any low back disorder to service.  Since the 
determinative issue involves a medical question, competent 
medical evidence is required.  Heuer v. Brown, 7 Vet. App. 
379, 384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant. 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2005); 38 
C.F.R. § 3.102 (2005).  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).  In this case, the 
evidence preponderates against the claim and the benefit-of- 
the-doubt rule does not apply.

The only other evidence the veteran has submitted that 
supports his service-connection claim is his own testimony.  
His statements as to his belief that he has a back disorder 
related to his service are not competent evidence with regard 
to the nexus issue.  See Heuer v. Brown, 7 Vet. App. at 384.  
The veteran, as a layperson, with no apparent medical 
expertise or training, is not competent to comment on the 
presence or etiology of a medical disorder.  Rather, medical 
evidence is needed to that effect.  See Lathan v. Brown, 7 
Vet. App. 359, 365 (1995); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Thus, his statements do not establish the 
required evidence needed, and the service-connection claim 
must be denied.


ORDER

Service connection for a back disorder is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


